DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on October 1, 2020, and any subsequent filings.
Claims 1-23, 33-38, and 40-44  stand rejected and Claims 24-32 are withdrawn from consideration.  Claims 1-38 and 40-44 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1-12, 34, and 38
Applicants' arguments with respect to these claims (Remarks, Page 9/Paragraph 2 (hereinafter "Pg/Pr") – Pg13/Pr3), filed May 13, 2020, have been considered but are mostly moot because the claims have been amended.  Those argument still relevant are not persuasive for the reasons detailed below.
Regarding Applicants' argument that Claim 38 provides for an osmotic pressure differential to drive separation when the combined concentrations differ on either side of the membrane and the specification discloses enablement (Remarks, Pg11/Pr4-Pg12/Pr1), the claim also encompasses when the combined concentrations are equal on either side of the membrane resulting in no osmotic pressure differential to drive separation and the specification provides no enablement for equal combined concentrations.
Claims 9-11
Applicants' amendments render the rejections moot and thus the rejections are withdrawn.
Claim Rejections - 35 USC § 103
Claims 1-8, 12, and 44
Applicants' arguments filed October 1, 2020 with respect to the amended claims have been fully considered but they are not persuasive for the reasons detailed below and in the rejections themselves.
In response to Applicants' argument that Fricker is nonanalogous art (Remarks, Pg14/Pr3-Pg16/Pr1), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Fricker is both from same field of endeavor as that claimed by Applicants, namely separating water and alcohol and reasonably pertinent to the problem face by the Applicants overcoming osmotic pressure to effectuate that separation and reduce the liquid volume.  Further, Fricker has only been relied upon for disclosing ethanol as the solute. 
As to Applicants' argument that Fricker discloses a membrane having permeable to alcohol (Remarks, Pg16/Pr1), "[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments."  MPEP 2123
Claims 9, 10, 33-38, and 41-43
Applicants' arguments filed October 1, 2020 have been fully considered but they are not persuasive.
Applicants offer no reason these claims are not obvious other with respect to Claim 1 (Remarks, Pg17/Pr1-5) and thus the arguments are not persuasive for the same reasons stated with respect to Claim 1.
Claims 11 and 40
Applicants' arguments filed October 1, 2020 have been fully considered but they are not persuasive.
Applicants offer no reason these claims are not obvious other with respect to Claims 1 and 33 (Remarks, Pg18/Pr1-2) and thus the arguments are not persuasive for the same reasons stated with respect to Claims 1 and 33.
Claim 13-17 and 20-23
Applicants' arguments filed October 1, 2020 have been fully considered but they are not persuasive.
Applicant's arguments regarding a circulating draw solution not being identified by the Office (Remarks, Pg18/Pr4) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As to Applicants' argument that Tatera does not disclose a circulating draw solution (Remarks, Pg19/Pr1), Tatera has not been relied upon for disclosing this limitation.
As to Applicants' arguments that Tatera relates to de-alcoholized beer and re-alcoholization (Remarks, Pg19/Pr1), Tatera has not been relied upon for these processes.
As to Applicants' arguments regarding Tatera not being analogous art because it discloses distillation and reverse osmosis (Remarks, Pg19/Pr2), Tatera is both from same field of endeavor as that claimed by Applicants, namely separating water and alcohol and reasonably pertinent to the problem face by the Applicants of overcoming osmotic pressure to effectuate that separation and reduce the liquid volume.  Further, Tatera has only been relied upon for disclosing an alcoholic solution with an alcohol solute and an alcoholic beverage feed such as beer.
Claims 18 and 19
Applicants' arguments filed October 1, 2020 have been fully considered but they are not persuasive.
Applicants' offer no reasons Claims 18 and 19 are not obvious other than those offered with respect to Claim 13 from which the claims depend (Remarks, Pg20/Pr3) and thus the arguments are not persuasive for the same reasons stated with respect to Claim 13 above.
Double Patenting
Applicant's arguments filed May 13, 2020 have been fully considered but they are not persuasive.
Applicants' arguments regarding amended claims (Remarks, Pg21/Pr1) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicants argue that the double patenting rejection of this application over copending 16/473088 be held in abeyance because the no claims have been allowed 
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The scope of Claim 38 recite a includes combined concentrations of the draw solution and the feed solution are equal on either side of the membrane resulting in no osmotic pressure differential to drive separation and the specification provides no description of how equal combined concentrations can provide a motive force to drive solutes across the membrane.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "combined solute osmotic pressure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Benton, et al., International Publication Number WO 2014/144778 (hereinafter "Benton") as evidenced by Osmotic Pressure and Solutions (hereinafter "OPS") in view of Fricker, U.S. Patent No. 4,792,402 (hereinafter "Fricker").
Applicants' claims are directed towards a method.
Regarding Claims 1-8, 12, and 44, Benton discloses a method for dewatering a solution (Fig. 1, Pr17-19 (note feed stream goes through a forward osmosis module, where it is dewatered)),  the method comprising introducing a feed solution having permeable solutes into a first side of a forward osmosis system (Fig. 1 (note feed stream 102 enters the forward osmosis module 103 on the first side, where it is dewatered), Pr17-19,25 (note that the solute here is permeable across the membrane, as seen by the changed concentrations in the feed and the draw solution)); circulating a draw solution through a second side of the forward osmosis system, the draw solution having a combined solute osmotic pressure greater than a combined solute osmotic pressure of the feed solution (Fig. 1, Pr16-19,25,34 (note concentrations); OPS (Pg1/Pr3 (noting 
Benton does not disclose the permeable solutes including ethanol.
Fricker also relates to separating water and a solute using osmotic pressure and discloses one or more permeable solutes including ethanol (Abstract, C1/L67-C2/L4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the permeable solute disclosed by Benton with the permeable ethanol solute disclosed by Fricker because, according to Fricker, alcoholic beverages are often more than 90% water and alcoholic beverages may be transported considerable distances such that substantial transportation cost savings 
The dependent claims rely upon the same embodiments and reasoning disclosed above except where noted below.
Additional Disclosures Included:  Claim 2: wherein generating a diluted draw solution and producing a product stream includes removing at least some water from the feed solution while retaining substantially all of the at ethanol therein, via a forward osmosis membrane (Benton, Fig. 1, Pr17-19,25).  Claim 3: wherein generating a diluted draw solution and producing a product stream includes removing at least some water from the feed solution while producing a product stream with a combined permeable solute osmotic pressure that is less than the combined permeable solute osmotic pressure in the draw solution, via a forward osmosis membrane (Benton, Fig. 1, Pr17-19,25; OPS (Pg1/Pr3 (noting pressure directly proportional to concentration)).  Claim 4: wherein the feed solution includes beer, wine, malt beverage, distilled spirits, or combinations thereof (Fricker, C4/L31-61).  Claim 5: wherein introducing a feed solution having permeable solutes into a first side of a forward osmosis system includes using at least one forward osmosis membrane having a polyamide support to separate the first side from the second side (Benton, Pr35 (note use of polyamide as membrane would also add structural support)).  Claim 6: wherein the draw solution has an at least about 1 wt% greater concentration of the ethanol than the feed solution (Benton, Fig. 1, Pr17-19,25 (compare 120,000 ppm versus 35,000 ppm)).  Claim 7: wherein the draw solution has an at least about 5 wt% greater concentration of the ethanol than the feed solution (Benton, Fig. 1, Pr17-19,25 (compare 120,000 ppm versus 35,000 ppm)).  Claim 8: producing a Claim 12: wherein the permeate stream is substantially pure water (Pr21).  Claim 44: regenerating the draw solution from the diluted draw solution (Benton, Fig. 1, items 107, 110, 112, Pr19-20).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Benton, et al., International Publication Number WO 2014/144778 (hereinafter "Benton") as evidenced by Osmotic Pressure and Solutions (hereinafter "OPS") in view of Fricker, U.S. Patent No. 4,792,402 (hereinafter "Fricker") as applied to Claim 1 above, and further in view of Iyer, U.S. Publication No. 2012/0267297 (hereinafter "Iyer").
Applicants' claims are directed towards a method.
Regarding Claim 9 and 10, the combination of Benton and Fricker discloses the method of Claim 1 except wherein the draw solution further includes at least one impermeable solute.
Iyer also relates to permeable solute osmosis and discloses wherein the draw solution includes at least one impermeable solute (Pr10,49 (note membrane substantially impermeable cloud point solutes in the draw solution)); and the concentrated feed solution having a desired concentration of the at least one species of the one or more permeable solutes (note that the selected permeable solute concentration in the feed product is a result-effective variable and that Iyer discloses varying the draw solution concentration to achieve the desired result (Pr49,53,74)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the impermeable solutes disclosed by Iyer 
The dependent claims rely upon the same embodiments and reasoning disclosed above except where noted below.
Additional Disclosures Included:  Claim 10: wherein the draw solution further includes a mixture of permeable solutes and impermeable solutes in a concentration selected to produce the concentrated feed solution having a selected permeable solute concentration (note that the selected permeable solute concentration in the feed product is a result-effective variable and that Iyer discloses varying the draw solution concentration to achieve the desired result (Pr49,53,74)).  

Claims 33-38, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Benton, et al., International Publication Number WO 2014/144778 (hereinafter "Benton") as evidenced by Osmotic Pressure and Solutions (hereinafter "OPS")  in view of Fricker, U.S. Patent No. 4,792,402 (hereinafter "Fricker") and further in view of Iyer, U.S. Publication No. 2012/0267297 (hereinafter "Iyer").
Applicants' claims are directed towards a method.
Regarding Claims 33-38, and 41-43, Benton discloses a method of dewatering a solution (Fig. 1, Pr17-19 (note feed stream goes through a forward osmosis module, where it is dewatered)), the method comprising introducing a feed solution having permeable solutes into a first side of a forward osmosis system (Fig. 1 (note feed stream 
Benton does not disclose the permeable solutes in the feed solution including ethanol; the permeable solutes in the draw solution including ethanol; a draw solution having impermeable solutes therein; or the concentrated feed solution having a selected concentration of ethanol.
Fricker also relates to separating water and a solute using osmotic pressure and discloses the permeable solutes includes ethanol (Abstract, C1/L67-C2/L4).
Iyer also relates to permeable solute osmosis and discloses wherein the draw solution includes at least one impermeable solute (Pr10,49 (note membrane substantially impermeable cloud point solutes in the draw solution)); and the concentrated feed solution having a selected concentration of the at least one species of the permeable solutes (note that the selected permeable solute concentration in the feed product is a result-effective variable and that Iyer discloses varying the draw solution concentration to achieve the desired result (Pr49,53,74)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the permeable solute disclosed by Benton with the permeable ethanol solute disclosed by Fricker because, according to Fricker, alcoholic beverages are often more than 90% water and alcoholic beverages may be transported considerable distances such that substantial transportation cost savings would result from reduced water content of the alcoholic beverage prior to transportation and rehydrating the product after transportation (C1/L11-24).  It would have also been obvious to combine the impermeable solutes disclosed by Iyer with the dewatering disclosed by Benton and Fricker because, according to Iyer, impermeable solutes improve forward osmosis by recycling the permeate, lowering energy requirements, lowering operating temperatures and pressures, improved efficiency, higher flux rates, and lower costs (Pr10).
The dependent claims rely upon the same embodiments and reasoning disclosed above except where noted below.
Additional Disclosures Included:  Claim 34: wherein the combined solute osmotic pressure of the permeable solutes and the impermeable solutes in the draw solution is Claims 35: wherein the feed solution includes beer, wine, malt beverage, distilled spirits, or combinations thereof (Fricker, C4/L31-61).  Claim 36: wherein the draw solution has an at least about 1 wt% greater combined concentration of the permeable solutes and impermeable solutes than a concentration of one or more permeable solutes in the feed solution (Benton, Fig. 1, Pr17-19,25 (compare 120,000 ppm versus 35,000 ppm)).  Claim 37: wherein the draw solution has an at least about 5 wt% greater combined concentration of the permeable solutes and impermeable solutes than a concentration of permeable solutes in the feed solution (Benton, Fig. 1, Pr17-19,25 (compare 120,000 ppm versus 35,000 ppm)).  Claim 38: wherein the draw solution has an equal or greater combined concentration of the permeable solutes and impermeable solutes than a concentration of permeable solutes in the concentrated feed solution (Benton, Fig. 1, Pr17-19,25 (compare 120,000 ppm versus 35,000 ppm)).  Claim 41: regenerating the draw solution from the diluted draw solution (Bento, Fig. 1, items 107, 110, 112, Pr19-20).  Claim 42: wherein regenerating the draw solution from the diluted draw solution includes separating at least some of the permeable solutes in the diluted draw stream from at least some of the impermeable solutes in the diluted draw stream (Benton, Fig. 1, Pr16,19,25; Iyer, Pr10,49).  Claim 43: wherein regenerating the draw solution from the diluted draw solution further includes concentrating the at least some of .

Claims 11 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Benton, et al., International Publication Number WO 2014/144778 (hereinafter "Benton") as evidenced by Osmotic Pressure and Solutions (hereinafter "OPS") in view of Fricker, U.S. Patent No. 4,792,402 (hereinafter "Fricker") and Iyer, U.S. Publication No. 2012/0267297 (hereinafter "Iyer") as applied to Claims 9 and 33, respectively, above, and further in view of Herron, et al., U.S. Publication No. 2013/0220581 (hereinafter "Herron").
Applicants' claims are directed towards a method.
Regarding Claims 11 and 40, the combination of Benton, Fricker, and Iyer discloses the methods of Claim 9 and Claim 33 except wherein the impermeable solute is glycerol.
Herron also relates to forward osmosis with impermeable solutes and discloses wherein the impermeable solute is glycerol (Pr28,29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the impermeable solute disclosed by the combination of Benton, Fricker, and Iyer with the glycerol disclosed by Herron because, according to Herron, the glycerol remains a liquid in water at all levels of hydration (Pr30). 

Claims 13-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Benton, et al., International Publication Number WO 2014/144778 (hereinafter .
Applicants' claims are directed towards a method.
Regarding Claims 13-17 and 20-23, Benson discloses a method for dewatering a solution via forward osmosis (Fig. 1, Pr17-19 (note feed stream goes through a forward osmosis module, where it is dewatered)), the method comprising introducing a feed having a solute into a first side of a forward osmosis system (Fig. 1 (note feed stream 102 enters the forward osmosis module 103 on the first side, where it is dewatered), Pr17-19,25); circulating a draw solution in a second side of the forward osmosis system, the draw solution having a combined solute osmotic pressure greater than a combined solute osmotic pressure of the feed solution (Fig. 1, Pr16-19,25,34 (note concentrations); OPS (Pg1/Pr3 (noting pressure directly proportional to concentration)), the draw solution having a solute greater than or equal to the solute in the feed solution effective to cause the solute to remain in the feed solution (Fig. 1, Pr16-19,25,34 (note draw stream 105 enters the forward osmosis module 103 on the second side where the draw stream 105 has a concentration higher concentration of 120,000 ppm than feed stream 102 at 35,000 ppm)); generating a diluted draw solution in the second side of the forward osmosis system, the diluted draw solution having a higher water concentration than the draw solution (Fig. 1, Pr19,25 (note increased water concentration as permeable solute concentration goes from 120,000 ppm to 80,000 ppm)); producing a product stream including a concentrated feed from the first side of the forward osmosis system (Fig. 1, Pr17-19,25 (note increase of permeable solute concentration in feed stream 104 at 35,000 ppm to 105,000 ppm in product stream 104)); regenerating the draw solution from 
Benson does not disclose an alcoholic solution or an alcoholic beverage feed.
Tatera also relates to permeable solute osmosis and discloses an alcoholic solution with an alcohol solute and an alcoholic beverage feed such as beer (Pr13,17,34,35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alcoholic solution and alcoholic beverage feed disclose by Tatera with the method for dewatering disclosed by Benton because, according to Tatera, the result would be reduced transportation costs for the efficient concentrated state while maintaining the flavor components (Pr30,35).
The dependent claims rely upon the same embodiments and reasoning disclosed above except where noted below.
Additional Disclosures Included:  Claim 14: wherein introducing an alcoholic beverage into a first side of a forward osmosis system including introducing beer, wine, malt beverage, distilled spirits, or combinations thereof into the first side of the forward osmosis system (Tatera, Pr13,17,34,35).  Claim 15: wherein introducing an alcoholic beverage into a first side of a forward osmosis system includes using a forward osmosis membrane having a polyamide support to separate the first side from the second side (Benton, Pr35 (note use of polyamide as membrane would also add structural support)).  Claim 16: wherein the draw solution has at least about 1 wt% more alcohol than the alcoholic beverage (Benton, Fig. 1, Pr17-19,25 (compare 120,000 ppm versus 35,000 ppm)).  Claim 17: wherein the draw solution has at least about 5 wt% more alcohol than Claim 20: wherein regenerating the draw solution includes one or more of low-rejection reverse osmosis, reverse osmosis, or distillation (Benton, Fig. 1, item 110, Pr16,19).  Claim 21: wherein regenerating the draw solution includes cycling the diluted draw solution through a first reverse osmosis process followed by a second reverse osmosis process (Benton, Fig. 1, Pr19-20).  Claim 22: wherein producing a permeate stream from the diluted draw solution includes producing a substantially pure water permeate stream (Benton, Pr21).  Claim 23: recirculating the regenerated draw solution through the second side of the forward osmosis system (Benton, Fig. 1).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benton, et al., International Publication Number WO 2014/144778 (hereinafter "Benton") as evidenced by Osmotic Pressure and Solutions (hereinafter "OPS") in view Tatera, U.S. Publication No. 2015/064306 (hereinafter "Tatera") as applied to Claim 13 above, and further in view of Fuchigami, et al., U.S. Publication 2014/0319056 (hereinafter "Fuchigami").
Applicants' claims are directed towards a method.
The combination of Benton and Tatera discloses the method of Claim 13 except wherein regenerating the draw solution includes distilling the diluted draw solution.
Fuchigami also relates to regenerating a draw solution and discloses wherein regenerating the draw solution includes distilling the diluted draw solution (Pr52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by the combination 
The dependent claim relies upon the same embodiments and reasoning disclosed above except where noted below.
Additional Disclosures Included:  Claim 19: wherein regenerating the draw solution includes reverse osmosis (Benton, Fig. 1, Pr16,19) and distillation on the diluted draw solution (Fuchigami, Pr122).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 8, 9-11, 13, 14, 16, 18-20, 23, and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 8, 10, 12, 18, 21 of copending Application No. 16/473088 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application contain the same limitations as the claims in the instant application albeit in a different order.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK ORME/Primary Examiner, Art Unit 1779